Title: To George Washington from William Tatham, 1 February 1796
From: Tatham, William
To: Washington, George


          
            Dr Sir.
            Seville in Spain 1st February 1796.
          
          Although a knowledge that I am at this place and have possessed the confidence of the Minister in bearing his Dispatches to his Court will be matter of surprize and suspicion to the Enemies of good order when communicated to America (as it will be thro’ various channels,) I have a persuasion that I possess too much of your good opinion to be censured there unless accusation and conviction of a crime shall deprive me of those sacred Rights of Reputation which our Law has intended to sheild from the rage of envy, malice, or licentiousness.
          Let the “sacred Rules” of the Senate, the modern use of “a Free Press,” or the Huzzas of “rational Town meetings” surmise my Appology also, if the secrecy of my Voyage to Europe should furnish them with matter of conjecture? It will be a fitting subject for far fetched democratic deliberations, and they have my leave to enhance its value with a denunciation against me, “that I am an open opposer of the whole science of Anarchy”: I thank God that I have numerous Freinds in my private intimacies whose support I esteem above the plaudits of a popular Junto at all times, and (without derogating from the worth of others) I am proud to boast the approbation of a Wythe whose integrity is most exemplary; a Carrington whose firmness is proof against the paltry discord of fashionable Politics; and a Steele whose independence is above the influence of private consideration.
          I will not swell the Catalogue here with many distinguished Characters who do me similar honor; It is sufficient at present to send a Key to my political sentiments; and if I am right in thinking it an act of prudence to involve nobody in the failure of my schemes but myself, I shall need no further excuse for a silence towards the President and other Officers of Government which the distant consequence of Mr Secretary Pickering has amongst other things impelled me to observe in pursuing those steps which I think warranted by law; which I dare call just towards other Nations on the basis of our own social security; which my researches convince me will prevent the effusion of much human Blood; promote a good understanding and peace with the powers of Europe; cultivate the internal Resources of the United

States in domestic quiet, encrease her Commerce, and confirm her political Salvation.
          I have but to add that it has been my Glory to live in a Goverment where the Military Art is not our choice but the casual study of necessity; I have a heart felt satisfaction in the consciousness of having done my duty in the Feild thro’ the late war as the compliment of The Cincinnati in General Pickering’s possession will evidence; I trust that the day is not afar off when Nation will no more draw the sword against Nation; and in these beleifs I have undertaken to do whatsoever I am now about, under a deliberate conviction that weak minds only should see the line of imaginary distinction which the risque of a Bullet or Halter presents against the exertions of patriotism.
          I consequently pledge myself that when I have acquitted myself of the sacred duty of my present engagement I shall chearfully confront every possible exception to my conduct before the most August Tribunal of American Judgement.
          Leaving you at full Liberty to make what use you please of this Letter, I have the honor to be in defiance of your Enemies, & with every possible Respect Dr Sir Your sincere Freind & Mo. obt H. servt
          
            William Tatham.
          
        